DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Del Zappo (applicant’s representative) on 8/12/2022.
The application has been amended as follows: 

Regarding claim 14, claim has been amended as follows:
in line 2, after the term “algorithms;” the term “and” has been added.
in last line of the claim, after the term “B-mode image” the limitation “, and wherein processor further renders the pixel based on at least one of the B-mode image and a correlation image, which indicates a degree similarity between overlapping windows in time of received echo signals that were used to generate the B-mode image.” has been added.

Regarding claim 16, claim has been amended as follows:
in line 1, the phrase “the processor further: renders another pixel based on a t least one of a B-mode image a corresponding correlation image, which indicates a degree similarity between windows in time of received echo signals that were used to generate the B mode image” has been deleted.

Regarding claim 17, claim has been amended as follows:
in line 1, the phrase “the processor further: renders another pixel based on a t least one of a B-mode image a corresponding correlation image, which indicates a degree similarity between windows in time of received echo signals that were used to generate the B mode image” has been deleted.

Regarding claim 18, claim has been amended as follows:
in line 1, the phrase “the processor further: renders another pixel based on a t least one of a B-mode image a corresponding correlation image, which indicates a degree similarity between windows in time of received echo signals that were used to generate the B mode image” has been deleted.

Regarding claim 19, claim has been amended as follows:
in line 1, the phrase “the processor further: renders another pixel based on a t least one of a B-mode image a corresponding correlation image, which indicates a degree similarity between windows in time of received echo signals that were used to generate the B mode image” has been deleted.

Reasons for Allowance
Claims 1-20 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art fails to anticipate and/or render obvious either solely or in combination: “a corresponding correlation image, which indicates a degree of similarity between overlapping windows in time of received echo signals”.
Regarding independent claim 14, the prior art fails to anticipate, and/or render obvious either solely or in combination: “processor further renders the pixel based on at least one of the B-mode image and a correlation image, which indicates a degree similarity between overlapping windows in time of received echo signals that were used to generate the B-mode image”.
Regarding claim 20, the prior art fails to anticipate and/or renders obvious either solely or in combination: “a corresponding correlation image, which indicates a degree similarity between overlapping windows in time of received echo signals that were used to generate the B-mode image”
Claims 2-13, and 15-19 depend upon allowable base claims 1 and 14 and are considered to be allowable at least by virtue of their dependency upon allowable base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278. The examiner can normally be reached M-F 9 am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARJAN SABOKTAKIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793